 In the Matter of A. FINKL & SONSCo. andINTERNATIONAL BROTIIER-IHOOD OF BLACKSMITHS, DROP FORGERS AND HELPERS, A. F. L.In the Matter of A.FINKL& SONS Co.andLOCAL B-134, INTERNA-TIONALBROTIIERTIOOD OF ELECTRICAL WORKERS,A. F. L.Cases Nos. 13-R-3246 and 13-R-3315, respectively.DecidedJanuary 16, 1946Fyffe and Clarke,byMr.. David R. Clarke,of Chicago, Ill., andMessrs.William Finkland A. R.Lane,of Chicago, Ill for the Com-pany.Messrs. Gerald Wolsfelt,of North Aurora, Ill., andJames F. Kelly,of Chicago, Ill., for the Blacksmiths.Mr. Emory J. Smith,of Chicago, Ill., for the I. B. E. W.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF TIIE CASEUpon separate petitions duly filed by International Brotherhoodof Blacksmiths, Drop Forgers and Helpers, A. F. L., herein calledthe Blacksmiths, and Local B-134, International Brotherhood of Elec-tricalWorkers, A. F. L., herein called the I. B. E. W., alleging thatquestions affecting commerce had arisen concerning the representationof employees of A. Finkl & Sons Co., Chicago, Illinois, herein calledthe Company, the National Labor Relations Board consolidated thecases and provided for an appropriate hearing upon due notice beforeBenjamin B. Salvaty, Jr., Trial Examiner.The hearing was held atChicago, Illinois, on October 17, 1945.The Company, the Black-smiths, and the I. B. E. W. appeared and participated.'All partieswere afforded full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues.2 The1Althoughduly served with Notice of Hearing,International Association of Machinists,A. F L, failedto appear.Y After the close of the hearing, the parties entered into a stipulation to correct an errorin the transcriptThe stipulation is hereby approved and made part of the official recordin this proceeding,and the transcript made at the hearing is deemed corrected in accord-ance therewith.65 N. L. R. B, No. 85..515 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYA. Finkl & Sons Co., an Illinois corporation, is engaged in the man-ufacture of steel forgings and die blocks at its plant 3 located in Chi-cago, Illinois.During the first 6 months of 1945, the total value ofraw materials purchased by the Company was in excess of $50,000, ofwhich more than 50 percent was shipped to the plant from pointsoutside the State of Illinois.During the same period, the total valueof finished products manufactured by the Company was in excess of$75,000, of which more than 60 percent was shipped from the plant topoints outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalBrotherhood of Blacksmiths, Drop Forgers andHelpers, and Local B-134, International Brotherhood of ElectricalWorkers, both affiliated with the American Federation of Labor, arelabor organizations admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Blacksmithsand to the I. B. E. W. as the exclusive bargaining representative ofcertain of its employees until they have been certified by the Boardin appropriate units.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Blacksmiths and the I. B. E. W. each repre-sents a substantial number of employees in the respective units soughtby them and hereinafter found appropriate.4This "plant"has four subdivisions,known as plants 1, 2, 3, and 4.The Field Examiner reported that the Blacksmiths submitted a certified list of currentdues-paying members, dated October 3, 1945,which contained the names of 116 individuals,and that 113 of them appeared on the Company's pay roll of September 9, 1945. Thereare approximately 249 employees in the unit sought by the BlacksmithsThe Field Examiner further reported that the I. B. E. W. submitted 13 authorizationcards ; that 12 of the cards bore the names of persons appearing on the Company's pay rollof September 9, 1945; and that 4 of the cards were dated in June 1945,and 8 were undated.There are approximately 15 employees in the unit sought by the I.B. E. W. A. FINKL & SONS CO.517We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6)i and (7) of the Act.IV. THE APPROPRIATE UNITSWe find, in substantial accordance with the agreement of the parties,that each of the following units is appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act:1.All employees of the Company in its plants 1, 2, 3, and 4, locatedin Chicago, Illinois, including the employees in the forge shops ofplants 1 and 2, the heat treating departments of plants 1, 2, 3, and 4,the boiler room of plants 1 and 2, the shipping department, and themillwright department, the raw and finished material inspectionemployees, the yard (material storage) employees of plants 1 and 2,and the intra-plant and inter-plant tractor drivers, but excluding officeand clerical employees, outside truck drivers, employees in the machineshops of plants 1, 2, 3, and 4, the die-sinking department of plant 1,and the maintenance and repair departments of plants 1, 2, 3, and 4,5the maintenance electricians and helpers, chief electrician, chief metal-lurgist, superintendents, foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action e2.All maintenance electricians and helpers of the Company in itsplants 1, 2, 3, and 4, located in Chicago, Illinois, excluding the chiefelectrician and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action.7On February13, 1945, theBoard certifiedthe International Association of Machinists,District No.8,A. F L.,as the exclusivebargainingrepresentative of the employees inthe machine shops of plants 1, 2, 3, and 4,the die-sinking departmentof plant 1,and themaintenance and repairdepartmentsof plants1, 2, 3, and 4SeeMatter of A. Finkl andSonsCompany,Order DismissingPetition and Certificationof Representatives(unpub-lished).The employees includedin unit 1 are designated by the following "job code num-bers" 1-1A-2-3-5-9-14-15-53-54-55-56-57-58-59-60-61-62-63-64-65-66-67-68-69-70-71-72-73-74-75-76-77-78-70-80-81-82-84-86Unit 1, soughtby the Blacksmiths,is substantially similar tothat found appropriateby the Board inMatterof A Finkl andSonsCompany,59 N. L. R. B. 1165, which involvedthe same plant as is involved hereinexcept that the employeesfound belowto constitutea separate appropriate unit werein that caseincluded in the broader unit.7 In thisunit, sought by the I B E W , there are approximately15 employees.They areengaged exclusively in electricalmaintenance repair work,and are under the immediatesupervision of the chief electrician,who the parties agree, and wefind, is a supervisoryemployeewithin themeaning of our usualdefinition.They possessskillsand performfunctions characteristicof their craft,and, 'aswe have frequentlyfound,may con- istitute a separate appropriate unit in the absence of any previoushistory ofcollectivebargaining.SeeMatter of Western Electric Company,Inc.,61 N. L. R. B. 974;Matterof Pacific States Steel Corporation,57N. L. R B 1084;Matter of Bolin Aluminum ilBrassCorporation,52 N. L. R B 1305.No such history has been shown herein. TheBlacksmiths has disclaimed any interest in these employees and does not desire to partici-pate in any election which the Board maydirect withrespect tothis groupUnder all thecircumstances,we are establishing these employees as a separate bargaining unit. 51SDECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot among theemployees in the appropriate units who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with A. Finkl & SonsCo., Chicago, Illinois, separate elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe' date of this Direction under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the units found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the elections, todetermine :1.With respect to the employees described in unit 1, of Section IV,above, whether or not they desire to be represented by InternationalBrotherhood of Blacksmiths, Drop Forgers and Helpers, A. F. L., for.the purposes of collective bargaining.2.With respect to the employees described in unit 2, of Section IV,above, whether or not they desire to be represented by Local B-134,International Brotherhood of ElectricalWorkers, A. F. L., for thepurposes of collective bargaining.